DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered. Claims 1, 4-7, 9, 12, 13, and 28-30 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 9, 12, 13, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gunday et al. (US Pub. No. 2010/0121270), Goy (US Patent No. 5,413,581), and Hirszowicz et al. (US Pub. No. 2009/0171278).
Gunday discloses a medical device comprising a catheter (26) having a lumen (42) extending between a distal end and a proximal end of the catheter (for example, see Figures 2A and 2C and paragraph 84 describing the lumen terminating after 40), a displaceable element (balloon 30) at the distal end of the catheter (for example, see Figure 2A) configured for axial and/or radial displacement relative to the catheter when driven by pressure fluctuations within the lumen (for example, see paragraphs 87-88), a pressure pump (22) coupled to a proximal end of the catheter and configured for application of a baseline pressure to the catheter lumen (for example, see Figure 1 and paragraph 79), and a pressure modulation source (pulse button), coupled to the proximal end of the catheter (pulse button is on the pump which is coupled to the proximal end of the catheter), configured to modulate the baseline pressure in the catheter lumen with a series of pressure impulses (for example, see paragraph 105), wherein the displaceable element (balloon 30) comprises a balloon (for example, see paragraph 81) having an outer surface layer or structure (34) configured to localize outward force of the balloon generated by the pressure impulses to only a portion of an external surface of the balloon (since it is on the external surface thereof; for example, see paragraph 83) so as to effect by direct contact the break-up, disruption, or integration of material within vessels of a human body or animal (for example, see Figures 7A-7F and paragraphs 105-106), wherein the balloon outer surface layer or structure (34) comprises a sleeve having a plurality of axially extending elements which or other link members; for example, see paragraph 83), and weights or nodules are affixed to or formed on the wires or other link members (crossover points producing outwardly facing small knots is considered “nodules formed on the link members” which meets the limitation weights or nodules are affixed to or formed on the wires or link members; for example, see paragraph 83).
Gunday fails to disclose the minimum pressure the pump is configured to apply to the catheter lumen, thus fails to disclose the pressure pump is configured for application of a baseline pressure of up to 20 bars to the catheter lumen. Goy also discloses a medical device comprising a pump (14) configured to apply pressure to a catheter lumen. Goy teaches the pump (14) is configured for application of a pressure of, for example, 8 bar to the catheter lumen in order to dilate the balloon at the distal end of the catheter (for example, see column 3, lines 17-20). Therefore, it would have been obvious to one having ordinary skill in the art to provide Gunday’s pump such that it is configured for application of a baseline pressure of up to 20 bars to the catheter. Doing so would yield a pump that is configured to provide sufficient pressure to the 
Gunday further fails to disclose the pressure impulses are high pressure impulses with a waveform having a frequency greater than 5 Hz to deliver percussive shock forces to the displaceable element so as to effect the break-up, disruption or disintegration of calcified material or other hardened material within vessels of the human or animal body. Hirszowicz also discloses a medical device comprising a catheter having a displaceable element (balloon; for example, see Figure 1). Hirszowicz teaches that modulating the pressure of the inflation fluid in the range of 1 to 20 Hz is sufficient for treating a vascular occlusion with the balloon (for example, see paragraphs 173 and 179). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Gunday’s pressure modulation source such that it is configured to modulate the pressure with a waveform having a frequency greater than 5 Hz as taught by Hirszowicz. Doing so would have yielded predictable results, namely, provided the balloon with a pressure that is sufficient to treat, for example, an occlusion in a body lumen. It is noted that the limitation “so as to effect the break-up, disruption or disintegration of calcified material or other hardened material within vessels of the human or animal body” is considered a function of having a frequency greater than 5 Hz which Hirszowicz teaches. Thus, Gunday as modified by Hirszowicz discloses a balloon having an outer surface layer or structure (34) configured to localize outward force of the balloon generated by the high pressure impulses (with a waveform having a frequency greater than 5 Hz as taught by Hirszowicz) to only a portion of an external surface of the balloon so as to effect by 
With further respect to claim 12, Hirszowicz teaches a frequency of 1 to 20 Hz which satisfies the limitation greater than 10 Hz.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gunday et al., Goy, and Hirszowicz et al., as applied to claim 1 above and further in view of Leveen et al. (US Patent No. 4,446,867).
Gunday as modified discloses the claimed invention except for the pressure modulation source comprising a diaphragm displaceable by an electromagnetic actuator, the electromagnetic actuator comprises a plunger or a cam driven by a motor, and the motor comprises a stepper motor. Leveen also discloses a catheter comprising a displaceable element (balloon; for example, see Figure 1). Leveen teaches a pressure modulation source comprising a diaphragm (14) displaceable by an electromagnetic actuator (34, 50), the electromagnetic actuator (34, 50) comprises a plunger or a cam (34) driven by a motor (50), and the motor (50) comprises a stepper motor (for example, see column 4, lines 47-68 and column 5, lines 30-33). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Gunday’s pressure modulation source comprising a diaphragm displaceable by an electromagnetic actuator, the electromagnetic actuator comprises a plunger or a cam driven by a motor, and the motor comprises a stepper motor as taught by Leveen. Doing so would have yielded predictable results, namely, .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gunday et al., Goy, and Hirszowicz et al., as applied to claim 1 above, and further and further in view of Rosenbluth et al. (US Patent No. 5,527,336).
Gunday as modified discloses the claimed invention except for the pressure modulation source comprising an acoustic transducer. Rosenbluth also discloses a catheter comprising a displaceable element (balloon; for example, see Figure 17). Rosenbluth teaches pulsation of the balloon may be accomplished via an acoustic transducer (for example, see column 10, lines 42-59). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Gunday’s pressure modulation source comprising an acoustic transducer as taught by Rosenbluth. Doing so would have yielded predictable results, namely, provided a well-known means for applying one or more pressure impulses to the catheter.
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gunday et al., Goy, and Hirszowicz et al., as applied to claim 1 above and further in view of Tilson et al. (US Pub. No. 2015/0141917).
Gunday as modified fails to disclose the sleeve is microfabricated from metal, although Gunday does disclose the sleeve may be fabricated from any appropriate material (for example, see paragraph 83). Tilson also discloses a medical device comprising a displaceable balloon (20) for disrupting material within blood vessels. Tilson suggests polymers, metals, and combinations thereof are equally suitable In re Leshin, 125 USPQ 416.
The limitation “microfabricated” is being treated as a product by process limitation; that is the sleeve is made by microfabricating. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, even though Gunday in view of Tilson is silent as to the process used to make the sleeve, it appears that the sleeve would be the same as that claimed; especially since both applicant’s sleeve and the prior art sleeve of Gunday in view of Tilson is a metal sleeve.
Response to Arguments
Applicant's arguments filed 06/01/2021 with respect to the combination of Gunday et al. and Hirszowicz et al. have been fully considered but they are not persuasive. Applicant argues Hirszowicz is directed to the treatment of CTO and related conditions in blood vessels, while Gunday is directed to the resection of unwanted biological materials such as tissue growths and tumors in body cavities, thus one of .
Applicant further argues Hirszowicz fails to teach utilizing the balloon to effect “by direct contact” the break-up, disruption, or integration of calcified material or other hardened material within vessels of a human body or animal. However, Gunday discloses utilizing the balloon to effect “by direct contact” the break-up, disruption, or integration of material within vessels of a human body or animal (for example, see Figures 7A-7F and paragraphs 105-106). Hirszowicz is utilized to simply teach the known technique of applying high pressure impulses to balloons to effectively treat occlusions in blood vessels (paragraphs 173 and 179; with a waveform having a frequency greater than 5 Hz). Therefore, Gunday as modified by Hirszowicz discloses a balloon having an outer surface layer or structure (34) configured to localize outward force of the balloon generated by the high pressure impulses (with a waveform having a frequency greater than 5 Hz as taught by Hirszowicz) to only a portion of an external surface of the balloon so as to effect by direct contact (since it is on the external surface thereof; for example, see Gunday’s paragraph 83) the break-up, disruption or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 7, 2021